Citation Nr: 1801415	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  11-02 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a psychiatric disorder.

3.  Entitlement to an effective date prior to May 30, 2013, for the grant of service connection for chronic lumbosacral strain with spondylolisthesis (low back disability).

4.  Entitlement to an effective date prior to May 30, 3013, for the grant of service connection for right knee osteoarthritis (right knee disability).

5.  Entitlement to an effective date prior to May 30, 2013, for the grant of service connection for left knee osteoarthritis (left knee disability).

6.  Entitlement to an effective date prior to May 30, 2013, for the grant of service connection for a painful healed scar of the right forearm.

7.  Entitlement to an effective date prior to May 30, 2013, for the grant of service connection for a nonpainful healed scar of the right forearm.

8.  Entitlement to an effective date prior to May 30, 2013, for the assignment of a 30 percent rating for bilateral plantar fasciitis with calcaneal spurs.

9.  Entitlement to an initial rating in excess of 20 percent for a low back disability.

10.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

11.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

12.  Entitlement to an initial rating in excess of 10 percent for a painful healed scar of the right forearm.

13.  Entitlement to an initial compensable rating for a nonpainful healed scar of the right forearm.

14.  Entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis with calcaneal spurs.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 2000 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In August 2014 and March 2016, the Board remanded the matter for additional development.

The issues of entitlement to service connection for erectile dysfunction; entitlement to increased ratings for low back, bilateral knee, and bilateral plantar fasciitis disabilities; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran's depressive disorder manifested during active service.

2.  In a February 2000 rating decision, the RO denied service connection low back and bilateral knee disabilities.  Although the Veteran filed a Notice of Disagreement (NOD) with the February 2000 rating decision, he did not perfect his appeal following the issuance of a November 2001 Statement of the Case (SOC).  

3.  Following issuance of the November 2001 SOC, the Veteran filed an application to reopen his claims of service connection for low back and bilateral knee disabilities on May 30, 2013.  

4.  The Veteran first filed a claim for a right forearm scar on May 30, 2013.

5.  The Veteran filed an increased rating claim for bilateral plantar fasciitis on May 30, 2013; the record does not indicate that a factually ascertainable increase in disability occurred within one year prior to May 30, 2013.

6.  The Veteran has a single superficial linear scar of the right forearm, which is painful, but not unstable and does not result in any other disabling effects.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a depressive disorder have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).

2.  The criteria for an effective date prior to May 30, 2013, for the grant of service connection for a low back disability, have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

3.  The criteria for an effective date prior to May 30, 2013, for the grant of service connection for a right knee disability, have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

4.  The criteria for an effective date prior to May 30, 2013, for the grant of service connection for a left knee disability, have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

5.  The criteria for an effective date prior to May 30, 2013, for the grant of service connection for a painful healed right forearm scar, have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

6.  The criteria for an effective date prior to May 30, 2013, for the grant of service connection for a nonpainful healed right forearm scar, have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

7.  The criteria for an effective date prior to May 30, 2013, for the assignment of a 30 percent rating for bilateral plantar fasciitis, have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

8.  The criteria for an initial rating in excess of 10 percent for a painful healed right forearm scar, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2017).

9.  The criteria for an initial compensable rating for a nonpainful healed right forearm , have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

I.  Service Connection - Psychiatric Disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017). 

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).

VA shall consider all information and lay and medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a psychiatric disorder that manifested during service.  Although there is evidence against the claim (i.e., the October 2016 VA examination), the lay statements, along with contemporaneous medical evidence, indicate that the Veteran has had ongoing psychiatric problems since service.  In addition, Drs. E.H. and H.H. provided competent medical opinions that weigh in favor of the claim.  

The Veteran's service treatment records indicate that he complained of anxiety that caused headaches and stomach cramps in September 1984.  He had additional complaints of stomach problems and tension headaches during service.  At his November 1999 separation examination, he denied experiencing depression or excessive worry and nervous trouble of any sort.  

A June 2000 VA treatment record indicates that less than six month after separating from service, the Veteran complained of experiencing anxiety and depression.  It was noted that his issues seemed to surround his divorce, separation from his children, his retirement from the military, and adjustment to civilian life.  The diagnosis was adjustment disorder with mixed anxiety and depressed mood.  

VA treatment records indicate that the Veteran has received ongoing treatment for psychiatric symptoms.  In November 2001, he was diagnosed with depression, not otherwise specified (NOS) and a note was made to rule out major depression with psychotic features and intellectual deficit.

In a September 2008 letter, Dr. E.H. indicated that he had diagnosed the Veteran with chronic PTSD and major depression.  The Veteran reported some stressors that occurred during his military service, including a motor vehicle accident and his divorce, and some stressors that occurred during civilian life, including working as a contractor in Afghanistan and being exposed to rocket fire and witnessing individuals killed and wounded.  He also stated that a couple of military friends committed suicide and that a military friend killed his wife and kids in 1998.  During a September 2013 recorded statement, Dr. E.H. noted that the Veteran had complaints of anxiety causing headaches and stomach problems during military service.  He opined that the Veteran's current anxiety and depression symptoms were a continuation of the symptoms he experienced during military service.

In February 2016, the Veteran submitted a Disability Benefits Questionnaire (DBQ) that was completed by Dr. H.H., a private psychologist.  Dr. H.H. conducted an extensive review of the Veteran's medical history, interviewed the Veteran, performed psychological testing, and ultimately opined that he suffered from an unspecified depressive disorder that more like than not began during his military service and was aggravated by his service-connected disabilities.

On this record, the Board finds the lay statements along with the medical evidence indicate that the Veteran's depressive disorder at least as likely as not manifested during his military service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a depressive disorder is warranted.  See Gilbert, 1 Vet.App. at 55. 

The Board notes that the Veteran was also diagnosed with PTSD by Dr. E.H.; however, the weight of the evidence does not indicate that he meets the criteria for a diagnosis of PTSD.  Dr. H.H., the October 2016 VA examiner, and VA outpatient treatment providers have indicated that the criteria for a diagnosis of PTSD have not been met.   In addition, the Veteran's statements regarding his PTSD symptoms and stressors have been inconsistent and lack credibility.  For these reasons, the Board finds that service connection for PTSD is not warranted.


II.  Effective Date Claims

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C. § 5110(a).  The effective date of an award of disability compensation to a Veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C. § 5110(b)(1). 

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited below.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).


A.  Effective Dates - Low Back and Bilateral Knee Disabilities

In February 2000, the Veteran filed a claim of service connection for back and knee pain.  In a February 2000 rating decision, the RO denied service connection for back and bilateral knee disabilities and the Veteran filed a NOD in August 2000.  In November 2001, the RO in Waco, Texas issued a SOC; however, the Veteran had moved to North Carolina and the SOC was returned from the United States Postal Service with a forwarding address.

In an April 2002 Report of Contact, the RO in Waco, Texas indicated that it was transferring the Veteran's claims file to the RO in Raleigh, North Carolina and that a copy of the SOC still needed to be sent to him.  

In July 2002, the RO in Winston-Salem, North Carolina, contacted the Veteran.  The Veteran stated that he had already received a copy of the SOC, but did not understand that he had to complete and return the VA Form 9 to continue his appeal to the Board.  The RO informed him that it would send him another copy of the SOC with a VA Form 9 for him to execute and return.  A SOC was sent to the Veteran's address of record and was not returned by the United States Postal Service; however, he did not perfect his appeal.  Therefore, the February 2000 rating decision is final.  

The Veteran filed an application to reopen claims for service connection for a low back and bilateral knee disabilities on May 30, 2013.

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the [United States Court of Appeals (Court)] thus holds that the effective date statute, 38 U.S.C. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400 (q), means a claim to reopen a previously and finally decided claim. 

Therefore, under the laws and regulations pertaining to effective dates, the May 30, 2013, date of the application to reopen that was granted is the appropriate effective date for the grant of service connection for low back and bilateral knee disabilities in this case.  The Board has thoroughly reviewed the evidence of record between the issuance of the November 2001 SOC and May 30, 2013, to determine if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for low back and bilateral knee disabilities.  However, there is nothing in the record to support such a finding.  The Veteran and his representative have also not identified any claim filed between the November 2001 SOC and May 30, 2013.  As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In the present case, the date entitlement arose is unclear.  Therefore, resolving any reasonable doubt in his favor, the date the claim was received on May 30, 2013, is later than the date entitlement arose. 

The Board notes that to the extent that the Veteran may have had symptoms and sought medical treatment for low back and knee disabilities prior to May 30, 2013, the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006). 

Based on the foregoing, the Board finds that effective dates prior to May 30, 2013, for low back and bilateral knee disabilities are not warranted.


B.  Effective Dates - Right Forearm Scar

The Veteran filed a claim of service connection for both arms on May 30, 2013.  The Board has thoroughly reviewed the evidence of record prior to May 30, 2013, to determine if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for a right forearm scar during that time.  However, there is nothing in the record to support such a finding.  

The Board notes that to the extent that the Veteran may have had a right forearm scar prior to May 30, 2013, as noted above, the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Brannon, 12 Vet. App. at 35; Criswell, 20 Vet. App. at 504. 

Based on the foregoing, the Board finds that VA first received a formal or informal claim for a right forearm scar on May 30, 2013.  As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In the present case, the date of the claim on May 30, 2013, is later than the date entitlement arose.  Therefore, effective dates prior to May 30, 2013, for a right forearm scar are not warranted.


C.  Effective Date - Bilateral Plantar Fasciitis

In a November 2001 rating decision, the RO granted service connection for bilateral plantar fasciitis with calcaneal spurs and assigned a noncompensable rating effective February 2001.  On May 30, 2013, the Veteran filed a claim for an increased rating for his service-connected bilateral foot disability.

As noted above, generally the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C. § 5110(a).  

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. U.S.C. §5110(b)(2); Harper v. Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 12-98 (1998).

The Veteran's plantar fasciitis has been evaluated by analogy using the criteria for flatfoot.  Bilateral severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has thoroughly reviewed the evidence of record during the year prior to May 30, 2013, to determine whether any evidence demonstrates that a factually ascertainable increase in disability occurred; however, there is nothing in the record to support such a finding.  During the February 2014 VA examination, the Veteran stated that he had a gradual onset of foot pain beginning in 1995 and that his foot pain has been constant since then.  Thus, neither the medical nor the lay evidence suggests that a factually ascertainable increase in disability took place during the year prior to the date of the claim.  

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination and reflects a worsening of the condition.  Massie v. Shinseki, 25 Vet. App. 123, 133-34 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination). 

A review of the claims file indicates that no other documents or communications of record may be interpreted as an earlier formal or informal claim for an increased evaluation.  Although VA medical records dated prior to that time are of record, they were not a specific, particular examination that reflected a worsening of the condition. 

Based on the foregoing, the Board finds that an effective date prior to May 30, 2013, for the assignment of a 30 percent for bilateral plantar fasciitis is not warranted.


III.  Increased Rating Claim - Right Forearm Scar

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  The Court discussed the concept of the "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right forearm scars have been evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805.  

Under Diagnostic Code 7804, a 10 percent rating is assigned for one or two unstable scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful, and a maximum 30 percent rating is assigned for five or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Note (2) provides that if one or more scares are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) instructs that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under Diagnostic Code 7805, any other disabling effects not considered may be evaluated under an appropriate diagnostic code.  

The Veteran's service treatment records indicate that he cut his right arm on a glass window in February 1985.  He sustained a 1 1/2 inch laceration, which was cleaned and dressed.  The following week, it was noted that the laceration was hearing well; there was no pain, inflammation, or bleeding.  At his November 1999 retirement examination, it was noted that he had a right forearm scar.

During a February 2014 VA examination, the Veteran reported that he sustained a laceration to his right forearm when a window fell on it.  He stated that the wound healed, but that he had a residual scar.  On physical examination, the scar was tender on palpation, but was not unstable.  The scar was linear and measured three centimeters (cm) in length.  The scar did not interfere with joint motion and there were no other symptoms noted.  

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for a painful healed scar of the right forearm.  The evidence indicates that the Veteran only has one scar on his right forearm that is painful and/or unstable.  Therefore, a 20 percent rating under Diagnostic Code 7804 is not warranted.  

The Board has considered other potentially applicable diagnostic codes, but does not find any that assist the Veteran in this case.  Diagnostic Code 7800 is inapplicable because it pertains to scars of the head, face and neck.  Diagnostic Codes 7801 is inapplicable because it pertains to scars that are deep and nonlinear.  Diagnostic Code 7802 is inapplicable because it pertains to scars that are nonlinear.  

Under Diagnostic Code 7805, any other disabling effects not considered may be evaluated under an appropriate diagnostic code.  The evidence indicates that the right forearm scar does not result in any limitation of motion or other disabling effects.  Therefore, a compensable rating is not warranted under Diagnostic Code 7805.  

Based on the foregoing, the Board finds that increased ratings are not warranted for the Veteran's right forearm scar.  


IV.  Conclusion

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that the evidence does not reach the level of equipoise with respect to the earlier effective date and increased rating claim discussed above.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the Veteran's claims for earlier effective dates and increased ratings for a right forearm scar are denied.


ORDER

Service connection for a depressive disorder is granted.

An effective date prior to May 30, 2013, for the grant of service connection for a low back disability is denied.

An effective date prior to May 30, 2013, for the grant of service connection for a right knee disability is denied.

An effective date prior to May 30, 2013, for the grant of service connection for a left knee disability is denied.

An effective date prior to May 30, 2013, for the grant of service connection for a painful healed right forearm scar is denied.

An effective date prior to May 30, 2013, for the grant of service connection for a nonpainful healed right forearm scar is denied.

An effective date prior to May 30, 2013, for the assignment of a 30 percent rating for bilateral plantar fasciitis is denied.

An initial rating in excess of 10 percent for a painful healed right forearm scar is denied.

An initial compensable rating for a nonpainful healed right forearm scar is denied.


REMAND

The Veteran asserts that his erectile dysfunction is caused or aggravated by his psychiatric disorder.  As outlined in the decision above, the Board is granting service connection for a depressive disorder.  Therefore, a remand is necessary to obtain a VA medical examination regarding the nature and etiology of his erectile dysfunction and reconsider his claim for service connection on a secondary basis.  

Regarding the Veteran's service-connected low back, bilateral knee, and bilateral plantar fasciitis disabilities, the Court recently held that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016).  Therefore, the Board finds that an additional VA examination is needed to address these factors. 

Furthermore, the issue of entitlement to a TDIU is inextricably intertwined with the issues being remanded.  In other words, resolution of the above issues may impact the TDIU claim.  As such, action regarding entitlement to a TDIU is deferred.  See Henderson v. West, 12 Vet.App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran contends that his erectile dysfunction is secondary to his service-connected psychiatric disorder.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused or aggravated (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) by his service-connected psychiatric disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected low back, bilateral knee, and bilateral plantar fasciitis disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's low back, bilateral knee, and bilateral plantar fasciitis disabilities.  In particular, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of any additional evidence received since the most recent Supplemental Statement of the Case (SSOC), including addressing the issue of the Veteran's entitlement to a TDIU.  If any benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


